956 F.2d 1166
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re DIM CO, INC., Debtor.Cheryl L. STANDAGE, Appellee-Movant,v.Keith F. STANDAGE, a Real Party in Interest, Appellant-Respondent.Stanley M. Swaine, Trustee, Trustee.
No. 90-16713.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 17, 1992.Decided March 4, 1992.As Amended June 17, 1992.

1
Before SCHROEDER, T.G. NELSON, Circuit Judges, and CALLISTER,* District Judge.


2
MEMORANDUM**


3
The bankruptcy court determined that Keith Standage was able to sell the combined real property for the agreed upon price only because the whole parcel was worth more than its parts.   Moreover, the value of the combined property was established by the sale to the LDS church, and therefore no evidentiary hearing on its value was required.


4
The sale was in bulk;  that is, the two parcels were sold together with no division in price between parcels.   Accordingly, the bankruptcy court's assignment of a uniform (equal) value per acre was proper.   It apportioned the price based on the relative size of the property.   This was a correct way to divide the proceeds of the sale, particularly when the record reflects Keith's parcel sold at a higher price in the combined sale than had been offered for it along with only a small portion of the jointly-owned property.


5
We agree with the district court's decision to affirm the bankruptcy court.


6
AFFIRMED.



*
 Honorable Marion J. Callister, Senior United States District Judge for the District of Idaho, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3